DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 13, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
•	Regarding claims 11, 13, and 15, each recites at least one of the following limitations: "the first NMOS transistor", "the second NMOS transistor", and "the first PMOS transistor", as well as interconnections therebetween.  There is insufficient antecedent basis for these limitations in these claims or in claim 10.  Note that the following rejection of claim 10 includes limitations found in canceled claim 1 which were not incorporated in claim 10, as indicated by being stricken through, yet provide proper antecedent basis for the aforementioned limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lifka et al (US 2005/0151706; hereinafter Lifka), in view of Yamamoto et al (US 2009/0122047; hereinafter Yamamoto).
•	Regarding claim 1, Lifka discloses a method for driving a pixel unit circuit (figure 2), comprising: 
a first control module (element 12 in figure 2), 
a storage capacitor module (element 26 in figure 2), 
a second control module (elements 16 and 18 in figure 2), and 
a light emitting element (element 22 in figure 2), wherein: 
a first end, a second end, and a third end of the first control module are respectively connected to a row gate line, a column gate line, and a first end of the storage capacitor module and a first end of the second control module (note the relationship between elements 1, 10, 12, 16, 18, and 26 in figure 2), 
the first control module is configured to control whether the first end of the second control module and the first end of the storage capacitor module are electrically connected to the column gate line under the control of the row gate line (¶ 39); 
a second end of the storage capacitor module is connected to a high level input end (note the relationship between elements 4 and 26 in figure 2); 
a second end, a third end, and a fourth end of the second control module are respectively connected to a first end of the light emitting element, a high level input end, and a low level input end (note the relationship between elements 4, 6, 16, 18, and 22 in figure 2), 
¶s 40, 43, and 44),

element 16 in figure 2), 
note the relationship between elements 12, 16, 18, and 26 in figure 2), 
note the relationship between elements 4 and 16 in figure 2), 
note the relationship between elements 16 and 22 in figure 2); and 
element 18 in figure 2), 
note the relationship between elements 12, 16, 18, and 26 in figure 2), 
note the relationship between elements 6 and 18 in figure 2), 
note the relationship between elements 18 and 22 in figure 2), 

element 12 in figure 2, in view of ¶ 39, which state that, “[i]n the illustrated embodiment, address TFT 12 is a p-type transistor, but the skilled person will appreciate that n-type transistors can be used also”), 
note the relationship between elements 8 and 12 in figure 2), 
note the relationship between elements 12, 16, 18, and 26 in figure 2), 
note the relationship between elements 10 and 12 in figure 2).
the method comprises: 
controlling, by the first control module, whether the first end of the storage capacitor module and the first end of the second control module being electrically connected to the column gate line under the control of the row gate line (¶ 39); and 
controlling, by the second control module, the first end of the light emitting element to be connected to the high level input end or the low level input end under the control of a potential of a first end of the second control module, so that the light emitting element emits light or does not emit light (¶s 40, 43, and 44). 
However, Lifka fails to disclose where the column gate line is electrically connected to the high level input end within at least two time periods of one display frame, the light emitting element does not emit light within at least one time period of the at least two time periods.
	In the same field of endeavor, Yamamoto discloses where the column gate line is electrically connected to the high level input end within at least two time periods of one display frame, the light emitting element does not emit light within at least one time period of the at least two time periods (figure 3 and ¶ 71; where, to the left of (1), the “INPUT SIGNAL” is high during the “LIGHT EMITTING PERIOD” and, between (2) and (3), the “INPUT SIGNAL” is high during the “NO-LIGHT EMITTING PERIOD”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lifka according to the teachings of Yamamoto, for the purpose of compensating/correcting deficiencies in the pixel circuit elements (¶ 71).



Lifka discloses where:
Claim 11:	the step of controlling, by the first control module, whether the first end of the second control module and the first end of the storage capacitor module are connected to the column gate line under the control of the row gate line includes: 
	when the row gate line outputs a high level signal, the second NMOS transistor being turned on, thereby controlling the first end of the second control module and the first end of the storage capacitor module to be connected to the column gate line (¶ 43); and 
	when the row gate line outputs a low level signal, the second NMOS transistor being turned off, thereby controlling the first end of the second control module and the first end of the storage capacitor module not to be connected to the column gate line (¶ 43).
Claim 13:	the step of controlling, by the second control module, the first end of the light emitting element to be connected to the high level input end or the low level input end under the potential of the first end of the second control module, includes: 
	when the potential of the first end of the second control module is at a high level, the first PMOS transistor being turned off and the first NMOS transistor being turned on, to control the first end of the light emitting element to be connected to the low level input (¶s 40-44); and
	when the potential of the first end of the second control module is at a low level, the first PMOS transistor being turned on and the first NMOS transistor being turned off, to control the first end of the light emitting element to be connected to the high level input end (¶s 40-44).
Claim 15:	the method further comprises: 
	controlling, by the first control module, brightness of the light emitting element based on a ratio of turning-on time period and turning-off time period of the first PMOS transistor within a display frame (¶ 50); or 
¶ 50).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lifka, in view of Yamamoto, and further in view of Okamoto (US 2002/0140642).
•	Regarding claims 16 and 17, Lifka, in view of Yamamoto, discloses everything claimed, as applied to claim 10.  Additionally, Lifka discloses where:
Claim 16:	the second end of the light emitting element is connected to [a voltage line] (element 21 in figure 2), 
	the light emitting element comprises an organic light emitting diode (¶ 60), 
	the first end of the light emitting element is an anode of the organic light emitting diode (note the arrangement of element 22 in figure 2), and 
	the second end of the light emitting element is a cathode of the organic light emitting diode (note the arrangement of element 22 in figure 2), 
	when the first end of the light emitting element is connected to the low level input end, the light emitting element does not emit light (¶ 43), and 
	when the first end of the light emitting element is connected to the high level input end, the light emitting element emits light (¶ 43).
Claim 17:	the second end of the light emitting element is connected to [a voltage line] (element 21 in figure 2), and
	the light emitting element comprises an organic light emitting diode (¶ 60).
However, Lifka, in view of Yamamoto, fails to disclose where [the voltage line] is either the low level input end or the high level input end.
	In the same field of endeavor, Okamoto discloses where:
Claim 16:	 [the voltage line] is the low level input end (note the relationship between elements p1, n2, 12, and Lg in figure 1).
[the voltage line] is the high level input end (note the relationship between elements p1, n2, 12, and Lr in figure 9), 
	the first end of the light emitting element is a cathode of the organic light emitting diode (note the arrangement of element 12 in figure 9), and 
	the second end of the light emitting element is an anode of the organic light emitting diode (note the arrangement of element 12 in figure 9), 
	when the first end of the light emitting element is connected to the low level input end, the light emitting element emits light (¶s 80 and 81), and 
	when the first end of the light emitting element is connected to the high level input end, the light emitting element does not emit light (¶s 80 and 81).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lifka, as modified by Yamamoto, according to the teachings of Okamoto, for the purposes of reducing the number of elements in a pixel circuit and improving the aperture ratio of the pixel (¶ 83).

Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        12/29/2021